Case 19-06781-JJG-13       Doc 24     Filed 10/15/19     EOD 10/15/19 23:38:16        Pg 1 of 6
                                                                            Ch 13 Model Plan (rev 11-2017)

                   UNITED STATES BANKRUPTCY COURT
                         Southern District of Indiana

  In re:
                 Robert Edward Orkman, Jr.
  [Name(s) of
  Debtor(s)]
                 Katrina Deann Orkman
                                                         Case No. 19 - 06781 - JJG - 13
                                                         (xx-xxxxx)
                             Debtor(s).

                                  CHAPTER 13 PLAN
                                          [71 Original


                                  ** MUST BE DESIGNATED **

1. NOTICE TO INTERESTED PARTIES:
  The Debtor must check one box on each line to state whether or not the plan includes each of
  the following items. If an item is checked as "Not Included," if neither box is checked, or if
  both boxes are checked, the provision will be ineffective if set out later in the plan.
  1.1 A limit on the amount of a secured claim, pursuant
  to paragraph 8.(b), which may result in a partial                   Q Included   [7J Not Included
  payment or no payment at all to the secured creditor.
  1.2 Avoidance of a judicial lien or nonpossessory, non-
  purchase money security interest. Any lien avoidance                  Included      Not Included
  shall occur by separate motion or proceeding, pursuant
  to paragraph 12.
  1.3 Nonstandard provisions, set out in paragraph 15.                  Included      Not Included

2. GENERAL PROVISIONS:
  (a) YOUR RIGHTS MAY BE AFFECTED. Read these papers carefully and discuss
  them with your attorney. If you oppose any provision of this plan, you must file a timely
  written objection. This plan may be confirmed without further notice or hearing unless a
  written objection is filed before the deadline stated on the separate Notice you received
  from the Court.
  (b) PROOFS OF CLAIM: You must file a proof of claim to receive distributions under
  the plan. Absent a Court order determining the amount of the secured claim, the filed
  proof of claim shall control as to the determination of pre-petition arrearages; secured
  and priority tax liabilities; other priority claims; and the amount required to satisfy an
  offer of payment in full. All claims that are secured by a security interest in real estate
  shall comply with the requirements of Federal Rule of Bankruptcy Procedure ("FRBP")
  3001(c)(2)(C).
  (c) NOTICES RELATING TO MORTGAGES: As required by Local Rule B-3002.1-1,
  all creditors with claims secured by a security interest in real estate shall comply with
  the requirements of FRBP 3002.1 (b) and (c) without regard to whether the real estate is
  the Debtor's principal residence. If there is a change in the mortgage servicer while the
  bankruptcy is pending, the mortgage holder shall file with the Court and serve upon the
  Debtor, Debtor's counsel and the Chapter 13 Trustee ("Trustee") a Notice setting forth
  the change and providing the name of the new servicer, the payment address, a contact
  phone number and a contact e-mail address.
Case 19-06781-JJG-13         Doc 24     Filed 10/15/19     EOD 10/15/19 23:38:16        Pg 2 of 6


   (d) NOTICES (OTHER THAN THOSE RELATING TO MORTGAGES): Non-
   mortgage creditors in Section 8(c) (whose rights are not being modified) or in Section 11
   (whose executory contracts/unexpired leases are being assumed) may continue to mail
   customary notices or coupons to the Debtor or the Trustee notwithstanding the automatic
   stay.
   (e) EQUAL MONTHLY PAYMENTS: As to payments required by paragraphs 7 and 8,
   the Trustee may increase the amount of any "Equal Monthly Amount" offered to
   appropriately amortize the claim. The Trustee shall be permitted to accelerate payments
   to any class of creditor for efficient administration of the case.
   (f) PAYMENTS FOLLOWING ENTRY OF ORDERS LIFTING STAY: Upon entry
   of an order lifting the stay, no distributions shall be made on any secured claim relating
   to the subject collateral until such time as a timely amended deficiency claim is filed by
   such creditor and deemed allowed, or the automatic stay is re-imposed by further order of
   the Court.
3. SUBMISSION OF INCOME: Debtor submits to the supervision and control of the
   Trustee all or such portion of future earnings or other future income or specified property
   of the Debtor as is necessary for the execution of this plan.

4. PLAN TERMS:
   (a) PAYMENT AND LENGTH OF PLAN: Debtor shall pay $                    1,480.56
   monthly   to the Trustee, starting not later than 30 days after the order for relief, for

   60    months, for a total amount of $         88,833.6 .

   Additional payments to Trustee and/or future changes to the periodic amount proposed are:




   (b) INCREASED FUNDING: If additional property comes into the estate pursuant to 11
   U.S.C. §1306(a)(l) or if the Trustee discovers undisclosed property of the estate, then the
   Trustee may obtain such property or its proceeds to increase the total amount to be paid under
   the plan. However, if the Trustee elects to take less than 100% of the property to which the
   estate may be entitled OR less than the amount necessary to pay all allowed claims in full, then
   a motion to compromise and settle will be filed, and appropriate notice given.
   (c) CURING DEFAULTS: If Debtor falls behind on plan payments or if changes to the
   payments owed to secured lenders require additional funds from the Debtor's income, the
   Debtor and the Trustee may agree that the Debtor(s) will increase the periodic payment
   amount or that the time period for making payments will be extended, not to exceed 60 months.
   Creditors will not receive notice of any such agreement unless the total amount that the
   Debtor(s) will pay to the Trustee decreases. Any party may request in writing, addressed to the
   Trustee at the address shown on the notice of the meeting of creditors, that the Trustee give
   that party notice of any such agreement. Agreements under this section cannot extend the
   term of the plan more than 6 additional months.

   (d) OTHER PLAN CHANGES: Any other modification of the plan shall be proposed by
   motion pursuant to 11 U.S.C. §1329. Service of any motion to modify this plan shall be made
   by the moving party as required by FRBP 2002(a)(5) and 3015(h), unless otherwise ordered by
   the Court.
Case 19-06781-JJG-13          Doc 24     Filed 10/15/19    EOD 10/15/19 23:38:16           Pg 3 of 6

5. PAYMENT OF ADMINISTRATIVE CLAIMS (INCLUSIVE OF DEBTOR'S
   ATTORNEY FEES):
  D NONE
  All allowed administrative claims will be paid in full by the Trustee unless the creditor
  agrees otherwise:
                          Creditor                        Type of Claim          Scheduled Amount

        Attorney's Fees                                                                        $4,000.00


6. PAYMENT OF DOMESTIC SUPPORT OBLIGATIONS:
  [7] NONE

  D NONE
  The following arrearages on Domestic Support Obligations will be paid in the manner specified:

              Creditor               Type of Claim         Estimated Arrears             Treatment




7. PAYMENT OF SECURED CLAIMS RELATING SOLELY TO THE DEBTOR'S
   PRINCIPAL RESIDENCE:
  D NONE
 As required by Local Rule B-3015-l(a), if there is a pre-petition arrearage claim on a mortgage
 secured by the Debtor's principal residence, then both the pre-petition arrearage and the post-
 petition mortgage installments shall be made through the Trustee. Initial post-petition
 payment arrears shall be paid with secured creditors. If there are no arrears, the Debtor may
 pay the secured creditor directly. Before confirmation, the payment to the mortgage lender
 shall be the regular monthly mortgage payment unless otherwise ordered by the Court or
 modified pursuant to an agreement with the mortgage lender. After confirmation, payment
 shall be as set forth below. Equal Monthly Amount and Estimated Arrears listed below shall be
 adjusted based on the filed claim and/or notice. Delinquent real estate taxes and homeowners'
 association or similar dues should be treated under this paragraph.

                                                                           Equal          Select One for
                                                           Estimated
             Creditor            Residential Address                      Monthly          Mortgages
                                                            Arrears       Amount             ONLY:

       PHH Mortgage         3927 Bergamot Court                                          (•) Trustee pay
                                                              $4,250.92        $145.30
       Services             Indianapolis, IN 46235                                       O Direct pay
       Briar Brook Farm                                                                  (•) Trustee pay
                        3927 Bergamot Court
       Community                                              $1,025.00         $17.08
       Association      Indianapolis, IN 46235                                           O Direct pay

 No late charges, fees or other monetary amounts shall be assessed based on the
 timing of any payments made by the Trustee under the provisions of the Plan, unless
 allowed by Order of the Court.
Case 19-06781-JJG-13          Doc 24       Filed 10/15/19      EOD 10/15/19 23:38:16              Pg 4 of 6

8. PAYMENT OF SECURED CLAIMS OTHER THAN CLAIMS TREATED UNDER
   PARAGRAPH 7:
 (a) Secured Claims as to Which 11 U.S.C. § 506 Valuation Is Not Applicable:

  D NONE
 Pursuant to Local Rule B-3015-3, and unless otherwise ordered by the Court, prior to
 plan confirmation, as to secured claims not treated under paragraph 7 and as to which
 valuation under 11 U.S.C. § 506 is not applicable, the Trustee shall pay monthly
 adequate protection payments equal to 1% of a filed secured claim. The Trustee shall
 disburse such adequate protection payments to the secured creditor as soon as practicable after
 receiving plan payments from the Debtor, and the secured claim will be reduced accordingly.
 After confirmation of the plan, unless otherwise provided in paragraph 15, the Trustee will pay
 to the holder of each allowed secured claim the filed claim amount with interest at the rate
 stated in column 5.

                                                                                        (5)        (6) Equal
                                                    (3) Purchase     (4) Est. Claims
          (1) Creditor          (2) Collateral                                       Interest      Monthly
                                                        Date             Amount
                                                                                       Rate         Amount

                             2015 GMC                                    $23,138.45                    $393.68
      Four Sight Capital                                                                    7.5
                             Arcadia

      American
                             2014 GMC                                    $14,349.00                    $245.50
      International                                                                         7.5
                             Terrain
      Finance

      Aaron's Sales and      Visio 65 inch                                $1,000.00         7.5         $20.03
      Lease                  television


 (b) Secured Claims as to Which 11 U.S.C. § 506 Valuation Is Applicable:

  D NONE
 Pursuant to Local Rule B-3015-3, and unless otherwise ordered by the Court, prior to plan
 confirmation as to secured claims not treated under paragraph 7 but as to which § 506 valuation
 is applicable, the Trustee shall pay monthly adequate protection payments equal to 1% of the
 value of the collateral in column 5. The Trustee shall disburse such adequate protection
 payments to the secured creditor as soon as practicable after receiving plan payments from the
 Debtor, and the secured claim will be reduced accordingly. After confirmation of the plan,
 unless otherwise provided in paragraph 15, the Trustee will pay to the holder of each allowed
 secured claim the value amount in column 5 at the equal monthly amount in column 7 with
 interest at the rate stated in column 6.
                                                            (4)                          (6)       (7) Equal
                                          (3) Purchase
        (1) Creditor     (2) Collateral                  Scheduled      (5) Value     Interest     Monthly
                                              Date
                                                           Debt                         Rate        Amount




  (c) Curing Defaults and/or Maintaining Payments:

  0 NONE

  (d) Surrendered/Abandoned Collateral:
Case 19-06781-JJG-13         Doc 24      Filed 10/15/19      EOD 10/15/19 23:38:16                Pg 5 of 6
      NONE


9. SECURED TAX CLAIMS AND 11 U.S.C. § 507 PRIORITY CLAIMS:

   D NONE
  All allowed secured tax obligations shall be paid in full by the Trustee, inclusive of statutory
  interest thereon (whether or not an interest factor is expressly offered by plan terms). All
  allowed priority claims shall be paid in full by the Trustee, exclusive of interest, unless the
  creditor agrees otherwise:

                 Creditor            Type of Priority or   Scheduled Debt              Treatment
                                      Secured Claim

        Department of the Treasury                              $19,647.00 to be paid in full
                                   federal income tax
        Internal Revenue Service

        Indiana Department of                                                to be paid in full
                                   state income tax              $2,000.00
        Revenue


10. NON-PRIORITY UNSECURED CLAIMS:
  (a) Separately Classified or Long-term Debts:
   [71 NONE

  (b) General Unsecured Claims:
  ®    Pro rata distribution from any remaining funds; or
  O    Other:


11. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

   [7J NONE


12. AVOIDANCE OF LIENS:
   [71 NONE


13. LIEN RETENTION: With respect to each allowed secured claim provided for by the plan,
    the holder of such claim shall retain its lien securing such claim until the earlier of a) the
    payment of the underlying debt determined under non-bankruptcy law or b) entry of a
    discharge order under 11 U.S.C. §1328.

14. VESTING OF PROPERTY OF THE ESTATE: Except as necessary to fund the plan or as
    expressly retained by the plan or confirmation order, the property of the estate shall revest in
    the Debtor upon confirmation of the Debtor's plan, subject to the rights of the Trustee, if any,
    to assert claim to any additional property of the estate acquired by the Debtor post-petition
    pursuant to operation of 11 U.S.C. §1306.
15. NONSTANDARD PROVISIONS:
    HNONE
Case 19-06781-JJG-13           Doc 24          Filed 10/15/19                EOD 10/15/19 23:38:16                         Pg 6 of 6

               L'nder FKBP 30I5(c), nonstandard provisions are required to be set forth below, Any
               nonstandard provision placed elsewhere in the plan is void. These plan provisions will be
               effective only if the included box in Paragraph 1.3 of this plan is checked.


               jThe Trustee shall pay adequate protection to secured creditors for 20 months or until attorney's fees of j
               [Debtor's counMi are paid in full.                                                                        i




                                                                                     £
                                                            Signature of Debtor


                                                            Printed Name of Debtot




                                                                                           ick S. Bremer, Au«rm:y »t Law

                                                                                     0120 Fenway East

                                                            City. State, ZIP axle,   Indianapolis. IN .<«228

                                                            Area code ami phone; S17-897-2285

                                                             Area code «nd fax:      317.S97-3361




            By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for the
            0ebtor(s) also certify(ies) that the wording and order of the provisions in this Chapter 13 plan are
            identical to those contained in the form plan adopted by this Court, other than any nonstandard
            provisions included in paragraph 15,
